Case 3:20-cv-01513-RDM Document1 Filed 08/24/20 Page 1 of 12

CIVIL COMPLAINT FORM TO BE USED BY A PRO SE PRISONER

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

(chieg) prichowk 3S, oll fearter- G-orbey |

=n eas
Full Name of Plaintiff Inmate Number DD ; Us, / a
Civil No.
Vv. : (to be filled in by the Clerk’s Office)

Spauldi Ng . (otereloy US Letu'sbory: (WA Demand for Jury Trial

Name of Defendant 1 : (__) No Jury Trial Demand

Kom ble. (aptins. usp kaishorg

Name of Defendant 2

Sheil sluy LZ. Usp kasts burg.

Name of Defendant 3

(u vder re burger)

 

 

 

! ey _ SCRANTON
Zhe uUNiad STAs | :
Name of Defendant 5 _ , : AUG 2 4 2020
(Print the names of all defendants. Ifthe names ofall: at y AL
Vy .
defendants do not fit in this space, you may attach Per,
oe as DEPUTY CLERK

additional pages. Do not include addresses in this

section) ,/ 522 AZZ pene)

L NATURE OF COMPLAINT
Indicate below the federal legal basis for your claim, if known.

Civil Rights Action under 42 U.S.C. § 1983 (state, county, or municipal defendants)

K |

Civil Rights Action under Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388
(1971) (federal defendants) (u Waher Apr (NONe danger|

Negligence Action unger the Federal Tort Claims Act (FTCA), 28 U.S.C. § 1346, against the
United States/ UV Avoleer Ten fr twenye Danger )

K

Page 1 of 6
IL.

Case 3:20-cv-01513-RDM Document1 Filed 08/24/20 Page 2 of 12

ADDRESSES AND INFORMATION
PLAINTH EF

     

A.

Name te 0d ) MA)
33405-0132 Nic fae S{76
Inmate Number

US) lo woisbucg

Place of Cénfinement

PS Pe (400 lenmbere.
Address 4

Jess besa, DA. LZESC.

City, County, State, ZipCode

Indicate whether you are a prisoner or other confined person as follows:
_ Pretrial detainee

_..__Civilly committed detainee

_____— Immigration detainee

_ Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner .

B. DEFENDANT(S)
Provide the information below for each defendant. Attach additional pages if needed.

Make sure that the defendant(s) listed below are identical to those contained in the caption. If
incorrect information is provided, it could result in the delay or prevention of service of the
complaint.

Defendant 1:

sould f ivG, 5,
Nant (Last, First) 4

ALAM
Current Job Title -
Doo Rdourl Fu pillar Ae.
Current Work Address

loiusburd Dif (WES @é

City, County, State, Zip Code |

Page 2 of 6
Case 3:20-cv-01513-RDM Document1 Filed 08/24/20 Page 3 of 12

- Defendant 2:
Koval f le . wb
Name (Last, First)

CopTOE MN
Current Job ob itl

p- becl fF, pil (lor ob.

! Current Work Address

LLoovg| NUE PA [2832

City, County, State, Zip Code

 

Defend: nt 3 3:

S L X yd
Name (Last, First)
LT.
Current Job Title »

BHOO Dole rE fa ther pie

Current Work A fur

lourshurg, Pik. (2222.

City, County, State, Zip ‘Code

Defendant 4:

Enaivaer
Name (Last-First)

DR.

Current Job Title
PUSS Role rZ Fi piler De,
Current Work Address

leurs burg Ph. LT3?

City, County, State, Zip Code

- Defendant 5:
-7 a ~
UN iad <ZakZs
Name (Last, First)

LX Gove PM no /T

 

Current Job Title

US foeS 950 PA Ave pil .
Current Work Address

[esha ig ZZ Com LC 20536.

 

City, County, State Zip Code
Page 3 of 6
Case 3:20-cv-01513-RDM Document1 Filed 08/24/20 Page 4 of 12

i. STATEMENT OF FACTS

State only the facts of your claim below. Include all the facts you consider important. Attach additional
pages if needed.

A. _. Describe where and when the events giving rise to your claim(s) arose.

50 LetrsSburg G-Rhrag

 

 

B, On what date did the events giving rise to your claim(s) occur?

Wik ake ODO Pa 7 2oers g Cenlen LEAL,

 

Cc, What are the facts underlying your claim(s)? (For example: What happened to you?
Who did what?)

ow Aloo )- 24-20 mates CMY ode. WA Floor _&- blocs,
t&p lemisbucs Were found t be Covid-l4¢ fosiiiye
‘Ok thal & SELMA ty (Usha Jorg) Pdsy pss cal
SOPEM I MOS, Spaihd Ng Lem Vle yard ek ¢ he Mid
SZa Tos moved wee LA (Cols boy tile fay Cell
&- {22 Wtorns USA preva hv fren, Ae. Goce élbor. Eble
Ltsthe no Lycprales were, loved Le feosiZi
on 20-26 rhe fad il, ben on loll dtine fer Cov ial -/¢
Pane Cla Rreale ul. |
On “7 Bi-d0 AC We TOS Par i- Block hasge. one _lsere
dives lovid ~a Zs whlch were sre Beir Applicaton
Oe Mo Lael rp Y UNesd cus faonri pu aLilg Z res & |
by AA. ed | tei
Lote ro. shock SZ pa Bary \ Beas Sling ReTucny Clabmrwg
Gerhes, vexed Covrd | ¢. fesiT* ye OF ilo es, proved Arousd
$F Ots Dds (MG “Rloetl Sod floor Deed Che CQULPCM TEL A) SCALES
TR Coll SS. Luiidhs\ pworte f nna Le. OMC. Oe fo (of 2 erigronad

PM pre kOs Te Ca& Tear pos Tye ot Zhrea TI Gerkess Saye,

wilere Se NCZ Gerlsy fax poT hears pachiced Eka mbyed, Has

been ben zed shellers CF se Ke Tew schllenmass Conditions
te sco Artackwenl TS chalm.,
‘Case 3:20-cv-01513-RDM Document1 Filed 08/24/20 Page 5 of 12

IV. LEGAL CLAIM(S)

You are not required to make legal argument or cite any cases or statutes. However, state what
constitutional rights, statutes, or laws you believe were violated by the above actions. If you intend to
assert multiple claims, number and set forth each claim in separate paragraphs. Attach additional pages if
needed.

we ALoo Ds ve nC Vrola GBAS
Eubdect | Kee rhea Dhucasg p, LD
* pe med Dogar “7 Zine ly, fiat tic. coi Tete VE.
NeN 8 cd yep XOr< ler Tries Ceo Llea a! ihg
Supplivs

 

 

 

 

 

 

 

 

V. INJURY

Describe with specificity what injury, harm, or damages you suffered because of the events described
above.

fell weds, stb fo mans Cond CooadS , buaig faa Bo

 

Vi. RELIEF

State exactly what you want the court to do for you. For example, you may be seeking money damages,
you may want the court to order a defendant to do something or stop doing something, or you may be
seeking both types of relief. If you are seeking monetary relief, state your request generally. Do not
request a specific amount of money.

G_imaadiawely, (Arr Te atc Hosp ile OL. nadicad (entire
a Lnusegencey Hea LuonT Q) £9, ogg, LPC, LAP FE cash
© pry fetease from A EA iBCD,

Page 5 of 6
Case 3:20-cv-01513-RDM Document 1. Filed 08/24/20 Page 6 of 12

VIL - SIGNATURE

By signing this complaint, you represent to the court that the facts alleged are true to the best of your
knowledge and are supported by evidence, that those facts show a violation of law, and that you are not _
filing this complaint to harass another person or for any other improper purpose. <¢ best oF “sy Kuo lackey

Local Rule of Court 83.18 requires pro se plaintiffs to keep the court informed of their current address. If
your address changes while your lawsuit is being litigated, you must immediately inform the court of the
change in writing. By signing and submitting the complaint form, you agree to provide the Clerk’s Office
with any changes to your address where case-related papers may be served, and you acknowledge that
your failure to keep a current address on file with the Clerk’s Office may result in dismissal of your case.

Loving) prizchaodl Soft)! feathe, - Corley

Signature of Plaintiff

Br7B-IG

Date

Page 6 of 6
Case 3: DEVAN Pram ees Wh eONAEN ES of 12 Page ( ael :

pegontdanT) Brobs i

es thatd SCEV ECR... e Seypeevason. i
| 24ea Lehar? Fa pritlor DR. bo Oe
ed , Pe, a TE Zz
Be | | Mes. Pober 7. tuitler pb. OC
_heoks. Lh )ZEZC .

ae a we en ete lent een ee enn einen ee cone

 

 

 
|

: Case 376-pyG1513-.BDM) Lpasumene Efe 98124120 Reg ol 12 Page | oF ¥

i

| OW, Abed .)-22 25 A Covid 1¢ bandlemic. fp neakloy iC. _—
cue a teak Place OM. Gs “Bloo K Kango cA. Of. Usp. fetuisbourg,. .
oe | ON chal SAM {\ouy pependaw és. Spauld nS . keattlle coe
i sherl ¢cte_umiz a Saas poco TN IAG UA (Catt hoy) a
ce | from GB loa. DMA Penn fh INES. Gorey s (hl CM. oe
-. be Blocal 1S Reese Coll 122. (without 180 Evcsrintyg pene)
2) 0m About D=S0*86 rhe usOTiTew luas Pliced
ce 2 LON loved -14. bande... Bread get lok phn.
4 OK, poo ul.) <3 (Qe... LEOSS burg. prAircal STAGE
co | Avither Zex.. thatth SBEYICAL Seper Visch Y poe lars.
a. | Edinger Piges, pirectacl (avid-7¢ (shah TesK)
et bond: hogs. PLL | 87 fle ~G-hlock. IM PGA
wxttlile otoce.- Tesfs Uere Conducted _ fren Cell
fe cell iv Segvuenvce Art Fack sab WAS...
if Simply Rephadl Co. 6ls. AL Gloss of Pachegi sig
oo Un sale Flaps cpon Stered /w A bundle |
| wrk prulliple octe ~Siniler unsecured shih
(Saw U awl - he (weg tay CF Aby (EST,
ere. ckew lxler hal Day.” Gor (NES |
| Adv se A by Cerrec TC: 213 at Sage Zee | he :
a | | Supervisery puadecal Sige® Had Lis Tad .
- 4 bies AS. fosiTye fer Cevid 4 *% proved Gorkty a
| Ce QCUALEN Tek. YW Lek SSE. cnt tha 30d Pboey a

if

96 E-Rlock around Fi pr ?- BWR

 

| Ge bey twas, Placed iv Col 2P toch fre,
percha Stapp # /?627-/o4 owe o¢ ¢
| fst 7OSe [Wee TS orgienally Discovered AS _
| Covid-/4 fosTve wv dix bavderriic. brealle JT.

i
. i
|
J Case 3:20-cv-01513-RDM Document1 Filed 08/24/20 Page 9 of 12 Q 2
: | BEN Ee

|

| Were. wks . bawses fr. / SOF CN COLNE hus fal.

a I

a, Wie pedlertCen 0: DSCeVver Fe.  preak culos ON... Chloe,
awd Fleer. QMy . leas, Nirmala. (Gotobey). Lia Aout beng -
| TEstod OL | Soree nye! Jooved. roan wa Cen Capsina&ed.
awd Floor - LE. Gorbugs. Gil Cis he JST Far S

 

6 us oece 42 shoots Teste Not Pron rly. S€ rately. |
‘8 soko Secured = _ ee a “pee t &

8 “oats, ves S$ Gerhey Not Lepey Co. Spach cod &. Elem iwe -
Uden tes sWab ész - elgadl y Pee duce A Aes-ive.
| Res rou

_ t J, Lhy, lew c ov L. ne Compa Table Sama CAS ak ist .
.| Fleer Also becrewed Rese Corvid-1¢ hescilZe
| Wks GC Sorbuy NX CULLEN em si Dh OME. Ke hese.

- OR INEaLT tk, Luas Gor ,
é aren eved J tlie Awy orker ey Algal

rc ay Yous t Vane SG. AR £E oY rheose.w AAS
Persea Te Phe Gorbey 8 A Cel buith Uhbw
| a ie ResulTe. Were Question a ble Lind Yor.
' | BTS om Ts posite vet in Prem.
 Gvid 4 srcklyesss 7
L xe TS - clecur. Evi deuce har pe peadaniE Have
ER Thy 2 jwpec? Ger ey, WIT Covid= 1?
A Notsa! Plawge kal oS vhos fer uncurale
of olearly Areaithing & Go bef ey

l
|

|
i |
— i Utere wet (once)
| ExarS ne + Only herrod edly obs sZyge STE

Case 3:20-cv-01513-RDM Document1 Filed 08/24/20 Page 10 0 lao g o>

Where. Corley, Hes. how bested. PNY, showers oe

82 WL Tesday 2-20. Aebs. some 6 Days STE.
+

vale. Ts.. Eppeclle. Cleans or foask. lucy. Geres.

— Gorkey as Kept cw Sha S nd floor Oe. C- Black
ews Proper ven lala pon ar Psy loel ig.

| Boon Lith. Terpesraius & iN whe. ahr. So S$ y

| bebe GOS. Premal Co BAD Gea. oe Sicllwess. . .
_ Corley fas bow bavied Any brundry, 76.
i | he Force. Te. Tnhule. Dirty Cloecezé (S; Sealy. bed.
ae VINCN OF Jel g: ALN ay Ph enas cals, | oh
i | easing, Sepplies __
th . Cert TS.3h mpl leet iu a Cell uth. bosiZive.
| Cord AA fanaa. Ca - Super Suck Sickles, %-
| Doras aN Clear Hareol  barheys poe,

/ padvcally

i by ds woth pul A... eperalure oleck
wi we yell. Add been ¥. oe Pray LrOn eo .
ode. Cs eatat oe pedrcal TE, rate 0)
i ” elle 29 US av 10%,

| | Got errez vs, felars Ul Fiad set, 13le O% cir, saaq

 

zbrahte mM VS. . pesckte Tog Columrbice 46 3 Redli®. >
‘Oc. Ciry accel) . _
: Ose... ave. M2 prgcredlG Coneludling cha&®l &.

- | Chrov ie Dyseasz thal Cold hsv 3 JN. SCLERIS.

Ph ~ on EVEN. beawh lost Cus Sarrovs
\Y Sic NSUrY,

hese. nocendané fave silisect borbey é A

| SEROUS Plague on DISCASQ thax clearly poses
| Case 3:20-cv-01513-RDM Document1 Filed 08/24/20 Page 11 "Rage 4 oe Y

, A. SEFTOUS | lead 8 Georhegs Lice. fants. fea.

oe Hin pad Toad. WeatTMa nit yY shoisers. cloacal. a
“Ih upp lies laundry fud Have simply Hep

a van PN. Sub foun Conids a ONS (Te. “ey

| | NTS TEY che Thea of he. flagve Cease
| Oen Berle, uskie. Gon bey bees, Suypcer_ stokuess.

_ | féorm AS. fleeca i Alle. Chesl Loans, Congas. Cierc...
LL Nase. Diarda st NIOhT ~ ~ bay 5 h0teln Fauve.

 

 

 

—Relaee sought oe a

Wie ta] Huser imnadiatily Gav
i 1 muted bles izle. OC. puacty cal ly Bos KM. |

I le Ciak De ww S ¢ [ VAN (. Fon fuer enty Treat nan?
aS =z demancl Ke G27, e972 92? 27 Lah 7 ,
C3) Pam Derened “ Spee t at. Rolecase Kren he :

- | : F Bap . AES. suck lowdi oS 90 Rye Ary wEnelod
| SONAKE,

 

bse porchaal Soll) acher- Soke
/ . - SRYCD CR. oo
| | BC | Usp. (euss burg
a fic Bore LOCO.
. (ews bugs an
(IPS.
ag ee nT ee

Case 3:20-cv-01513-RDM Document.1_ Fil

ee
On

ge ERS REE TEE ene

jed.08/24/20...Page 12 of 12

 

 

 

     

Inmate Name: eal: ail S- ol | wl eath ~ Corben

 

Register Number: ___“SS fas -aly - ECEIVED
United States Penitentiary ¥ Eh RE 2 NTO
P.O. Box 1000 | ak SCRANTC »

Lewisburg, PA 17837 AUG 9 y 2020

 

 

C VE bul sGLERR
(Legal-spee: cul pat) RECE! ee N Clerl & bE am eee cee uLERK >

scok’

aye 22 28S rezeeT Count
OPEN owly TN Presence oc\ ke, Sone Rox | (4s

UTY CLERK
Gon bey or Uh JS. Court Sc ran Con PA [Vso ~ 48

 
